UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-2421


IVETTE T. ECHENIQUE,

                Plaintiff - Appellant,

          v.

CONVERGYS; ONSTAR,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:11-cv-00147-RJC-DCK)


Submitted:   May 24, 2012                         Decided:   May 30, 2012


Before MOTZ and      DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ivette T. Echenique, Appellant Pro Se.  Kevin Joseph Dalton,
Margaret Kingston, FISHER & PHILLIPS, LLP, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ivette     Echenique        appeals      from    the   district     court’s

order accepting the recommendation of the magistrate judge and

dismissing     her     employment          discrimination      action.        We     have

reviewed the record and find no reversible error.                         Accordingly,

we   affirm    for     the       reasons     stated    by    the   district        court.

Echenique v. Convergys, No. 3:11-cv-00147-RJC-DCK (W.D.N.C. Dec.

5, 2011).      To the extent that Echenique seeks to present new

evidence      on    appeal,        we   decline       to     consider     it.         See

Phonometrics,       Inc.    v.    Westin     Hotel    Co.,   319 F.3d 1328,     1333

(Fed. Cir. 2003) (“We, as a court of review, generally do not

consider evidence that has not been considered by the district

court.”); Theriot v. Parrish of Jefferson, 185 F.3d 477, 491

n.26 (5th Cir. 1999) (“An appellate court may not consider new

evidence furnished for the first time on appeal.”).                             We deny

Echenique’s        motion    for     transcripts       and    dispense     with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2